Title: From Alexander Hamilton to Samuel Gerry, 18 August 1792
From: Hamilton, Alexander
To: Gerry, Samuel



Sir,
Treasury DepartmentAugust 18th 1792

Your Letter of the 28 Ultimo was duly received. If it should appear to you that the former ad-measurements of Vessels have been materially inaccurate, read-measurements may be made. This, however, will not affect any thing past.
A Thermometer was sent to you in March 1791. Inquiry will be made by what opportunity it was transmitted. In the mean time I should be glad to be informed whether none has come to hand.
I am, Sir,   Your obedt. Servt.
Alex. Hamilton
Samuel R. Gerry Esqr
